DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-19. The examined Claims are 1-19, with Claims 1, 13-15, 17 being amended herein.

Response to Arguments

	Applicant has mainly amended the instant Claims to overcome the previous rejections of record under 35 U.S.C. 112(b) (Pages 6-9 of Remarks). Accordingly, Applicant argues that the instantly pending Claims are in condition for allowance (Page 9 of Remarks).

	Applicant’s aforementioned amendments/arguments are found to be persuasive. Accordingly, the previous rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

Allowable Subject Matter

Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references relevant to at least independent Claim 1 are Johnsen et al. (US 2006/0269830), and further in view of Campanari et al. (“Using MCFC for high efficiency CO2 capture from natural gas combined cycles: Comparison of internal and external reforming”).

Johnsen teaches a molten carbonate fuel cell (MCFC) and a method for producing electricity in said MCFC (Abstract, [0003]-[0004]). As illustrated in Figure 2, Johnsen teaches that the MCFC comprises an anode, a cathode, and an electrolyte ([0025]-[0028]). Johnsen teaches that the method comprises introducing an anode input stream into the anode, and further comprises introducing a cathode input stream into the cathode, wherein the anode input stream comprises H2, CO2, and H2O therein, and further wherein the cathode input stream comprises CO2, O2, H2O, and N2 therein ([0052]). Johnsen teaches that the method comprises operating the MCFC at a current density of 160 mA/cm2 ([0052]). Johnsen teaches that during operation, electrolyte transfers from one location to another (e.g. from a current collector into an electrode) in an amount of approximately 30% to approximately 100 ([0056]-[0059]).
Campanari teaches an MCFC and a method for producing electricity in an MCFC when it is integrated into a combined cycle power system (Abstract). As illustrated in Figure 2, Campanari teaches that the MCFC is integrated into the power system such that it comprises an anode input stream (10), an anode exhaust (11), a cathode input stream (2), and a cathode exhaust (3) (Page 775, Figure 2). Campanari teaches that (1) the anode input stream comprises 18.6% CH4, 0.4% CO2, 79.1% H2O, 0.2% N2, and 1.7% CxHy, (2) the anode exhaust comprises 4.1% CO, 37.8% CO2, 6.2% H2, 51.8% H2O, and 0.1% N2, the cathode input stream comprises 0.9% Ar, 4.5% CO2, 8.6% H2O, 73.8% N2, 12.2% O2, and (4) the cathode exhaust comprises 0.9% Ar, 1.5% CO2, 9.0% H2O, 77.5% N2, and 11.1% O2 (Page 780, Table 3). Campanari teaches that MCFC anode and cathode input streams/exhausts having such compositions help achieve high efficiency and low energy consumption characteristics of the MCFC (Introduction, Pages 773-774, 777, Conclusion).

Independent Claim 1 recites a method which requires the instantly claimed plurality of molten carbonate fuel cell stages through which the claimed first/second anode input streams, cathode input stream, and intermediate cathode output are introduced to produce the instantly claimed anode and cathode streams comprising the instantly claimed reactant concentrations. Importantly, Claim 1 also requires that at least one of the first cathode stage and the second cathode stage is operated at a transference of 0.97 or less. It is noted that the “transference” is defined as the fraction of ions transported across the molten carbonate electrolyte that correspond to carbonate ions as opposed to hydroxide ions and/or other ions (See [0018] of the originally filed Specification).
Accordingly, independent Claim 1 effectively requires that the plurality of molten carbonate fuel cell stages are operated in a non-conventional manner (i.e. intentionally operating at least one of the first and second cathode stages at a transference of 0.97 or less, which necessarily reduces the amount of carbonate ion transport across the electrolyte).
	Although Johnsen teaches a “transference” of electrode from one location to another in an amount of approximately 30% to approximately 100%, the “transference” disclosed by Johnsen is not an explicit measurement/quantification of the amount of carbonate ion transport across the electrolyte. Furthermore, Campanari neither teaches the instantly claimed methodology nor cures the deficiencies in Johnsen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729